                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
11                                    AT SEATTLE
12   CAROLYNNE R. HARRIS, as Trustee of the
     EDITH HEINEMANN HARRIS TRUST (U/A
13
     June 10, 2003), a Washington trust,               Case No. 2:17-cv-01107-RAJ
14
                   Plaintiff,                          ORDER ON DEFENDANT’S
15                                                     MOTION FOR ATTORNEYS’
            v.                                         FEES AND COSTS
16
     DAVID S. MUNDEL, as Trustee of the
17   AUGUST B. MUNDEL and JOAN WEBB
     MUNDEL TRUST (U/A March 27, 1988),
18
     a New York Trust,
19
                   Defendant.
20
21                                    I.   INTRODUCTION
22          This matter comes before the Court on Defendant’s motion for attorneys’ fees. Dkt.
23   # 19. The Court GRANTS Defendant’s motion for fees and costs in the amount of
24   $34,849.55.
25                                    II. BACKGROUND
26          The action concerns the alleged failure of Defendant to pay principal and interest to
27   Plaintiff’s trust under two promissory notes. Dkt. # 1. The history of the parties’ dispute,
28   ORDER – 1
1    including the prior litigation and judgment in New York Superior Court, is detailed in this
2    Court’s order granting Defendant’s motion to dismiss and will not be repeated here. Dkt.
3    # 16. Defendant, as the prevailing party in the dispute before this Court, now seeks
4    attorney’s fees. Dkt. # 19.
5                                      III. DISCUSSION
6           As an initial matter, Plaintiff disputes that Defendant is entitled to any award of
7    attorneys’ fees. Plaintiff claims that Defendant has consistently argued the promissory
8    notes (the “EH Harris Notes”) were never validly formed and thus not enforceable. Dkt. #
9    25 at 2. Plaintiff also claims that Defendant argued that the EH Harris Notes were not
10   governed by Washington law. Id. According to Plaintiff, it would then be unjust to award
11   Defendant fees under RCW 4.84,330, which permits the prevailing party in an action on a
12   contract or lease to recover fees where such contract or lease specifically provides that
13   attorneys’ fees and costs. Id. Defendant asserts that fees are required under RCW 4.84,330
14   and that case law shows this is true even where a party has argued the contract was void or
15   otherwise unenforceable. Dkt. # 26 at 2.
16          The EH Harris Notes contain a provision for all reasonable attorneys’ fees and costs
17   associated with collection of payment. Dkt. # 5 at 62, 64. Under RCW 4.84,330, attorneys’
18   fees should be reciprocally awarded in situations where the other party would have been
19   entitled to attorneys’ fees had they prevailed. See Kaintz v. PLG, Inc.,197 P.3d 710 (Wash.
20   App. 2008) (discussing “mutuality of remedy”). This includes situations where a party
21   defends a contract lawsuit by proving the absence of an enforceable agreement. See In re
22   Herzog Aluminum Inc. v. Gen. Am. Window Corp., 692 P.2d 867 (Wash. App. 1984); see
23   also Mt. Hood Bev. Co. v. Constellation Brands, Inc., 63 P.3d 779 (Wash. 2003). Given
24   this Washington authority, the Court finds that Defendant’s prior arguments regarding the
25   enforceability of the EH Harris Notes does not preclude an award of attorneys’ fees.
26          A.     Lodestar Method
27          The Court turns to the calculation of attorneys’ fees. The proper way for the Court
28   ORDER – 2
1    to determine attorneys’ fees and costs is by using the lodestar method. To calculate the
2    lodestar amount, the Court multiplies the number of hours reasonably expended by the
3    reasonable hourly rate. In re Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291,
4    1295 n.2 (9th Cir. 1994); United Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403,
5    406 (9th Cir. 1990); Bowers v. Transamerica Title Ins. Co., 100 Wash. 2d 581, 597 (1983).
6    The hours reasonably expended must be spent on claims having a “common core of facts
7    and related legal theories.” Martinez v. City of Tacoma, 81 Wash. App. 228, 242–43
8    (1996); Webb v. Sloan, 330 F.3d 1158, 1168-69 (9th Cir. 2003). The Court discounts hours
9    spent on unsuccessful claims, overstaffing, duplicated or wasted effort, or otherwise
10   unproductive time. Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986),
11   opinion amended on denial of reh’g, 808 F.2d 1373 (9th Cir. 1987); Bowers, 100 Wash.
12   2d at 597, 600. The Court may adjust the lodestar calculation “up or down to reflect factors,
13   such as the contingent nature of success in the lawsuit or the quality of legal representation,
14   which have not already been taken into account in computing the ‘lodestar’ and which are
15   shown to warrant the adjustment by the party proposing it.” Id. at 594 (citing Miles v.
16   Sampson, 675 F.2d 5, 8 (1st Cir. 1982)) (emphasis in original); see also Chalmers, 796
17   F.2d at 1212.
18                   i.   Reasonably Hourly Rate
19          The established rate for billing clients may be a reasonable hourly rate, but it is not
20   conclusive. Bowers, 100 Wash. 2d at 597. In addition to the established rate, the court
21   may consider the level of skill required by the litigation, time limitations imposed on the
22   litigation, the amount of the potential recovery, the attorney’s reputation, and the
23   undesirability of the case. Id.; see also Chalmers, 796 F.2d at 1210-11. “Affidavits of the
24   plaintiffs’ attorney and other attorneys regarding prevailing fees in the community, and
25   rate determinations in other cases, particularly those setting a rate for the plaintiffs’
26   attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers of
27   Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). The Court may also rely
28   ORDER – 3
1    on its own knowledge and familiarity with the legal market in setting a reasonable hourly
2    rate. Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir.2011).
3           Defendant’s counsel, Fredrick A. Haist and Anthony Wisen, represent that their
4    hourly rates are $445.00 and $460.00 dollars respectively. Dkt. # 19-1. Haist and Wisen,
5    both of whom have over ten years of experience, declare their familiarity with prevailing
6    rates in the Seattle area and that the hourly rates charged by their firm Davis Wright
7    Tremaine (DWT) are customary and reasonable for the region. Id. Given the Court’s
8    familiarity with rates in the Seattle market, and the lack of contrary evidence put forth by
9    Plaintiff, the Court finds the rates charged reasonable. See Gates v. Deukmejian, 987 F.2d
10   1392, 1397–98 (9th Cir. 1992) (explaining that party opposing the fee application has
11   burden of challenging the reasonableness of the hours charge or the facts asserted by the
12   prevailing party). However, Defendant’s counsel fails to provide evidence to support the
13   $230 rate charged by DWT’s paralegal, Mr. Schattenkerk. As such, the Court will adjust
14   the rate charged by Mr. Schattenkerk to $150 per hour. See, e.g., Washington Shoe Co. v.
15   A-Z Sporting Goods, Inc., 2013 WL 4094697, at *2 (W.D. Wash. Aug. 12, 2013) (noting
16   that $150 for an experienced paralegal is reasonable in Seattle area).
17                 ii.    Reasonableness of the Hours
18          The attorneys seeking fees must provide “reasonable documentation of the work
19   performed” in order to allow the court to assess whether the number of hours expended

20   was reasonable. McGreevy v. Or. Mut. Ins. Co., 951 P.2d 798, 802 (Wash. App. 1998).

21   The court will “exclude from the requested hours any wasteful or duplicative hours and

22   any hours pertaining to unsuccessful theories or claims.” Mahler v. Szucs, 957 P.2d 632,

23   651 (Wash. 1998), overruled on other grounds by Matsyuk v. State Farm Fire & Cas. Co.,

24   272 P.3d 802 (Wash. 2012). Further, the Ninth Circuit has held it is reasonable for a district

25   court to conclude that the party seeking attorney’s fees fails to carry its burden of

26   documenting the hours expended when that party engages in “block billing” because block

27   billing makes it more difficult to determine how much time was spent on particular

28   ORDER – 4
     activities. Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007).
1
            The Court has reviewed Defendant’s summary of time and finds that Defendant
2
     seeks compensation for some hours were not adequately documented, as well as for some
3
     hours that are redundant or excessive, and adjusts the award accordingly. See, e.g., Bund
4
     v. Safeguard Properties, 2017 WL 1613340, at *3 (W.D. Wash. Apr. 28, 2017). A line
5
     item dated August 21, 2017, reads “draft outline of motion to dismiss,” for 3.8 hours, which
6
     is the same entry for a line item dated September 13, 2017. Without a more detailed
7
     description, the Court is unable to ascertain whether this work is duplicative work
8
     performed. Therefore, the Court will deduct 3.8 hours as duplicative. Further, Defendant’s
9
     counsel has provided the Court with some “block” time entries, which has left the Court
10
     unable to attribute specific time spent on a particular activity on certain dates. The Court
11
     will deduct from its award a September 28, 2017 time entry for 5.1 hours. The Court finds
12
     the remaining entries reasonable, as well as counsel voluntarily discounting $7,330.00 from
13
     its fee request. See Dkt. # 19-1, ¶ 10.
14
            Accordingly, the total amount of fees awarded is:
15
            Haist: 55.7 hours x $445 = $24,786.50
16
            Wisen: 36.8 hours x $460 = $16,928.00
17
            Schattenkerk: 3.0 hours x $150 = $450.00
18
            Defendant’s deduction: ($7,330.00)
19
            TOTAL: $34,834.55
20
21          B.     Lodestar Adjustment

22          The Court finds that the time set forth above, less the reductions noted by the Court,

23   reflects the reasonable time spent working on this action and does not find it necessary to

24   make any lodestar adjustments.

25          C.     Costs

26          From what the Court can ascertain, Defendant seeks $15 in costs. The Court grants

27   this request. Dkt. # 19-1, Ex. 3.

28   ORDER – 5
1                                    IV. CONCLUSION
2          For the reasons stated above, the Court GRANTS Defendant’s motion for fees and
3    costs in the amount of $34,849.55.
4
           DATED this 20th day of March, 2019.
5
6
7
                                                  A
                                                  The Honorable Richard A. Jones
8                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 6
